Case 1:20-cv-03188-NRN Document 25 Filed 02/18/21 USDC Colorado Page 1 of 2




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO

Civil Action No. 1:20-cv-3188

Deborah Laufer,
     Plaintiff,
v.

J & Z Properties, LLC,
       Defendant(s).

______________________________________________________________________

          STIPULATION FOR DISMISSAL OF CASE WITH PREJUDICE
______________________________________________________________________

    Plaintiff and Defendant, by and through undersigned counsel, hereby move this
court to dismiss the instant case with prejudice pursuant to a settlement agreement
entered into between the parties.

FOR THE PLAINTIFF:                           FOR THE DEFENDANT:
/s/Suzette M. Marteny Moore                  Michael J. Davis
Of Counsel, Thomas Bacon PA                  Michael J. Davis
2690 S. Combee Road                          Davis Law Group LLC
Lakeland, FL 33803                           2255 Sheridan Boulevard St. C 272
Tel: 863-229-2140                            Edgewater, CO 80214
S.Moore@SMooreLaw.com                        (720)368-5262
Eservice@SMooreLaw.com                       mdavislaw@mjdavislaw.com

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via the

Court's electronic filing system upon all parties of record this February 18, 2021.

                                          /s/Suzette M. Marteny Moore
                                          Suzette M. Marteny Moore
                                          Of Counsel, Thomas Bacon PA
                                          2690 S. Combee Road
                                          Lakeland, Florida 33803
                                          (863) 229-2140 (T)
                                          S.Moore@SMooreLaw.com
                                          Eservice@SMooreLaw.com
                                          Attorneys for Plaintiff
Case 1:20-cv-03188-NRN Document 25 Filed 02/18/21 USDC Colorado Page 2 of 2
